Exhibit 10.44

FUJIAN HAIXIA BANK
 
Contract on Loan for Working Capital
 
 
 

--------------------------------------------------------------------------------

 
 
Part I     General Terms


Parties to this Contract


Borrower (hereinafter referred to as “Party A”): See Item (I) of Article 23
herein for details.


Lender (hereinafter referred to as “Party B”): See Item (II) of Article 23
herein for details.


WHEREAS, Party A has applied for a loan from Party B;


WHEREAS, Party B has agreed to make the said loan to Party A;


NOW THEREFORE, the parties hereby agree as follows:


Article 1
Type of Loan: See Article 24 herein for details.



Article 2
Amount of the Loan: See Article 25 herein for details.



Article 3
Purpose of the Loan: See Article 26 herein for details.



Article 4
Term of the Loan: See Article 27 herein for details.



Article 5
Receipt for the Loan



The receipt for the Loan shall constitute an integral part of this Contract.
Where there is a discrepancy between this Contract and the receipt for the
disbursement of the Loan in terms of the amount, interest rate or term of the
Loan, the receipt shall prevail.


Article 6
Interest Rate for the Loan



(I)
The annual interest rate for the Loan is specified in Item (I) of Article 28
herein.



(II)
Between the execution of this Contract and the disbursement of the Loan, if the
People’s Bank of China adjusts the benchmark interest rates, the following
methods shall be adopted (see Item (II) of Article 28 herein for the specific
item that will become applicable):



 
1.
The interest rate for this Contract will remain unchanged, and the interest rate
specified in Item (I) of this article will remain effective.



 
2.
The interest rate of the Loan will be adjusted by the same magnitude as the
adjustment of benchmark interest rate for loans of the same type, currency and
term.

 
 
2

--------------------------------------------------------------------------------

 
 
(III)
After the disbursement of the Loan, if the People’s Bank of China adjusts the
benchmark interest rates, the following methods shall be adopted (see Item (III)
of Article 28 herein for the specific item that will become applicable):



 
1.
The interest rate for this Contract will remain unchanged, and the interest rate
specified in Item (I) of this article will remain effective.



 
2.
The interest rate for this Contract will be adjusted on the date of the
adjustment of the benchmark interest rates; the interest rate of the Loan will
be adjusted by the same magnitude as the adjustment of benchmark interest rate
for loans of the same type, currency and term.



 
3.
The interest rate for this Contract will be adjusted on the first day of the
next month after the adjustment of the benchmark interest rate; the interest
rate of the Loan will be adjusted by the same magnitude as the adjustment of
benchmark interest rate for loans of the same type, currency and term.



 
4.
The interest rate for this Contract will be adjusted on January 1 of the next
year after the adjustment of the benchmark interest rate; the interest rate of
the Loan will be adjusted by the same magnitude as the adjustment of benchmark
interest rate for loans of the same type, currency and term.



(IV)
Where the interest rate for this Contract changes, the penalty interest for
misuse of the proceeds of the loan in breach of this Contract and the penalty
interest for deferred repayment shall be changed accordingly.



(V)
If the People’s Bank of China changes its interest rate policy, Party B shall
have the right to directly implement the related provisions of the People’s Bank
of China with no need to obtain the consent of Party A.



Article 7
Disbursement of the Loan



(I)
Conditions Precedent to Disbursement of the Loan:



 
1.
Where this Contract is secured, the security formalities have been completed to
the satisfaction of Party B and remain effective.



 
2.
Party A has prepared and submitted a receipt of the loan to the satisfaction of
Party B.



 
3.
Other conditions precedent for the disbursement of the loan: See Item (I) of
Article 29 herein for details.

 
 
3

--------------------------------------------------------------------------------

 
 
(II)
If Party A requests the disbursement of the Loan in installments, the following
conditions shall also be satisfied in addition to those set forth in Item (I) of
this Article.



 
1.
Party A has submitted an application and the application has been approved by
Party B.



 
2.
The combined total amount of all disbursements shall not exceed the amount of
the Loan specified in Article II herein.



(III)
Party A shall open and maintain a settlement account with Party B for the
purpose of collecting the disbursement of the Loan and making payments with the
proceeds of the Loan. For details, see Item (II) of Article 29 herein.



Article 8
Payments Using the Proceeds of the Loan



(I)
Party A agrees to accept Party B’s management and control of Party A’s payments
using the proceeds of the Loan.



(II)
Payments using the proceeds of the Loan shall be entrusted payments by Party B
or autonomous payments by Party A.



(III)
Change of Disbursement Methods and Conditions for Triggering Change
 
During the process of payments using the proceeds of the Loan, if Party A’s
credit standing has fallen, the profitability of its main operating activities
has weakened, the proceeds of the Loan is misused, or Party A is involved in any
circumstances that compels Party B to change the methods of disbursement, Party
B shall have the right to change the disbursement methods or discontinue further
disbursements of the Loan.

 
(IV)
Restriction and Prohibition for Payments Using the Proceeds of the Loan



Where payments using the proceeds of the Loan are entrusted payments, Party A
shall not change the payment method without authorization, and Party A is
forbidden to change entrusted payments to autonomous payments in any manner.


Article 9
Repayment of the Loan



(I)
Principle of Repayment



 
1.
Interest on the Loan shall be computed by day, with the daily interest rate
equal to the annual interest rate divided by 360. Interest shall accrue on the
Loan from the date of disbursement to the date of repayment.

 
 
4

--------------------------------------------------------------------------------

 
 
 
2.
Interest on the Loan shall be settled by month on the 20th day of each month and
be paid on the date immediately following the interest settlement date. Party A
shall pay the interest due to Party B on the interest payment dates. When
repaying the principal amount of the Loan for the last time, Party A shall pay
all interest due.



(II)
Methods of Repayment: See Article 31 herein for details.



(III)
Premature Repayment of the Loan



 
1.
For premature repayment of the outstanding principal amount of the Loan, Party A
shall submit an application to Party B at least 15 days in advance. If the
application is approved by Party B, Party A may repay the outstanding principal
amount of the Loan prematurely in full or in part.



 
2.
In the event of premature repayment of the outstanding principal amount of the
loan, the rate of the interest on the Loan which has already been charged by
Party B according to the interest rate specified in the Contract will not be
adjusted. Interest on the principal amount of the Loan repaid prematurely will
be charged according to the interest rate specified in the Contract and on the
basis of the actual number of days of the use by Party A of the prematurely
repaid portion of the Loan.



(IV)
Management of the Cash Flow Account




 
1. 
Party A-designated Cash Flow Account: See Article 32 herein for details.



 
2.
Party A shall inform Party B of the flow of funds into and out of the account on
a regular basis. Party B shall have the right to monitor Party A’s cash flow
account. Upon the request of Party B, Party A shall sign a contract on the
management of its cash flow account to manage the flow of funds into and out of
the account.



Article 10
Security



(I)
To ensure that Party A performs its obligations hereunder, Party B will sign a
separate security contract with Party A or a guarantor appointed by Party A.
Alternatively, the guarantor may issue a valid security document as a supplement
to this Contract.



(II)
If the collateral used as security for the Loan is being or might be demolished
or requisitioned by government authorities, Party A shall inform Party B within
three days of receiving the information on the ongoing or pending demolition or
requisition.

 
 
5

--------------------------------------------------------------------------------

 
 
Article 11
Party A’s Rights and Obligations



(I)
Party A shall have the right to demand Party B to make disbursements of the Loan
according to the provisions of this Contract.



(II)
Party A shall have the right to request Party B to extend the term of the Loan
if Party A satisfies all conditions specified by Party B.



(III)
Party A shall repay the principal amount of the loan plus interest thereon
according to the provisions of this Contract.



(IV)
Party A shall utilize the proceeds of the Loan for the purpose specified in this
Contract, and shall not change the purpose of the Loan without the prior written
consent of Party B.



(V)
Party A shall furnish information on its operations, assets and financial
condition as required by Party B in a timely manner, and shall ensure that all
information furnished is true, legal, complete and valid.



(VI)
Party A shall accept Party B’s inspection and supervision of its use of the
proceeds of the Loan and of its production, operations, financial activities and
assets, and shall provide assistance to facilitate such inspection and
supervision.



(VII)
Before fully repaying the principal amount of the Loan plus interest thereon,
without the prior written consent of Party B, Party A shall not use assets
formed with the proceeds of the Loan to provide security for a third party.



(VIII)
If Party A plans to engage in any act which might lead to a change in the
creditor-debtor relationship under this Contract or which might affect the
performance of its obligations hereunder, it shall give a written notice to
Party B at least 15 business days in advance.



(IX)
If Party A becomes aware of any event which might affect the performance of its
obligations hereunder, it shall immediately give a written notice to Party B.



(X)
If Party A changes its name, address, article of association, scope of business,
legal representative (president) or other executives, it shall give a written
notice to Party B within five business days of such change.



(XI)
If an event has taken place which might affect the guarantor’s performance of
its obligations hereunder, Party A shall immediately give a written notice to
Party B and provide replacement security to the satisfaction of Party B.

 
 
6

--------------------------------------------------------------------------------

 
 
(XII)
Party A shall bear all costs of insurance, appraisal, registration and custody
associated with this Contract.



(XIII)
If Party A fails to perform this Contract, it shall bear all expenses incurred
by Party B in realizing its creditor’s rights.



(XIV)
Special Provisions for Group Client Credit
 
If Party A is a group client (as defined in the Commercial Banks’ Guide to the
Credit Risk Management of Group Clients or in other regulations), it shall
comply with the following rules:

 
 
1.
Party A shall promptly inform Party B of any related-party transaction with a
value exceeding 10 percent of Party A’s net assets.



 
2.
In any of the following circumstances when Party A is applying for credit, Party
B shall have the right to discontinue further disbursements of the Loan and
declare the outstanding principal amount of the Loan immediately due and
payable:



 
(1)
Providing false materials or withholding important information on business and
finances;



 
(2)
Utilizing the proceeds of the loan for a purpose other than the one specified in
this Contract without Party B’s consent;



 
(3)
Using false contracts with related parties to obtain bank funds or credit.



(XV)
If the term of operation or permission as stated in Party A’s business license
will expire before the maturity rate of any debts under this Contract, to ensure
the continued performance of Party A’s obligations under this Contract, Party A
agrees to complete extension or renewal formalities before the expiration of
that term and to submit a photocopy of the extended or renewed business license
to Party B.



(XVI)
Any warranties made by Party A to Party B shall constitute an obligation that
Party A shall fulfill under this Contact.



Article 12
Party B’s Rights and Obligations



(I)
Party B shall have the right to demand Party A to furnish materials relating to
the Loan.



(II)
Party B shall have the right to inspect and supervise Party A’s utilization of
the proceeds of the loan and its production, operations, financial activities,
and assets.

 
 
7

--------------------------------------------------------------------------------

 
 
(III)
Where Party A neglects to exercise any of its creditor’s rights which have
become due, thereby causing damage to Party B, Party B shall have the right to
request the people’s court to exercise Party A’s creditor’s rights on behalf of
Party B.



(IV)
Where Party A abandons any of its creditor’s rights which have become due,
thereby causing damage to Party B, Party B shall have the right to request the
people’s court to invalidate Party A’s act.



(V)
Party A agrees that Party B may inquire about Party A’s credit standing through
credit databases established with the approval of the People’s Bank of China and
credit standing administration agencies or through related agencies and
departments.



(VI)
Party B shall make disbursements of the Loan on time and in full amounts
according to the provisions of this Contract, unless delayed for a reason caused
by Party A.



(VII)
Party B shall have the right to take part in Party A’s large-amount financing,
asset sale, amalgamation, splitting, joint-stock system reform, bankruptcy
liquidation and other events, in order to ensure the safety of its creditor’s
rights.



(VIII)
Party B shall have the right to decide whether to recall the Loan before
maturity according to Party A’s cash flow.



Article 13
Liability for Breach of Contract



(I)
In any of the following circumstances, Party A shall be deemed to have breached
this Contract:



 
1.
Party A fails to utilize the proceeds of the Loan for the purpose specified in
this Contract;



 
2.
Party A fails to repay the principal amount of the Loan plus interest thereon
according to the provisions of this Contract;



 
3.
Party A fails to make payments using the proceeds of the Loan according to the
specified methods;



 
4.
Party A’s financial indicators undergo any of the specified circumstances: see
Article 34 herein for details.

 
 
8

--------------------------------------------------------------------------------

 
 
(II)
In any of the circumstances specified in Item (I) of this article, Party B shall
have the right to exercise one or more of the following rights:



 
1.
Discontinuing further disbursements of the Loan and declare the outstanding
principal amount of the Loan plus interest thereon immediately due and payable.



 
2.
Raising the interest rate for misused proceeds of the Loan from the date when
Party A misused the proceeds of the Loan;



 
3.
Raising the interest rate for the portion of the Loan whose repayment has been
deferred by Party A.



(III)
If Party B fails to disburse the Loan, it shall be held responsible for
breaching this Contract, unless the breach has been caused by Party A.



Article 14
Special Provisions for Energy Conservation and Emission Reduction



If the credit project involves energy conservation and emission reduction, Party
A warrants to Party B that:


(I)
Party A’s construction project satisfies the “Six Necessary Conditions”.



(II)
Party A’s construction project conforms to the following essential compliance
requirements:



 
1.
The new project is in line with the State’s industry policy and development
trends;



 
2.
The environmental impact assessment of the project meets the overall
requirements of the environmental impact assessment of the zoning;



 
3.
The technical and economic standards of the project are up to advanced domestic
and international levels;



 
4.
The project conforms to other compliance requirements for construction projects.



Article 15
Confidentiality



Neither party shall disclose to any third party the other party’s trade secrets
which it has obtained during the performance of this Contract or which has been
furnished for the purposes of this Contract.
 
 
9

--------------------------------------------------------------------------------

 
 
Article 16 
Modification and Revocation of the Contract and Assignment of Creditor’s Rights
and Debts



(I)
After this Contract becomes effective, unless otherwise stipulated in this
Contract or agreed by both parties, neither party shall unilaterally modify or
revoke this Contract. Any written agreement reached by both parties on the
modification or supplementation of this Contract shall constitute an integral
part of this Contract.



(II)
To extend the term of the Loan, Party A shall submit a written application to
Party B at least 15 business days before the expiration of the term of the Loan
and arrange for security for the Loan. If the application is approved by Party
B, a contract on the extension of the term of the Loan shall be signed and
related formalities shall be completed.



(III)
Party B shall have the right to assign creditor’s rights and debts under this
Contract and the related security rights in full or in part to a third party.
Where Party B assigns the creditor’s rights and debts and related security
rights to a third party, Party B shall be deemed to have obtain the consent of
Party A; nevertheless, Party B shall inform Party of such assignment. Before the
assignment of creditor’s rights or debts become effective, or if such assignment
is invalidated, cancelled or revoked, Party A shall continue to bear
responsibilities to Party B under this Contract.



Article 17
Retention of Rights



Party B’s rights under this Contract shall not affect or exclude Party B’s
entitlement to any rights under any laws, regulations or other contracts.


Article 18
Governing Law and Dispute Resolution



(I)
This Contract shall be governed by the law of the People’s Republic of China.



(II)
Any dispute shall be resolved according to the provisions of Article 35 herein.



(III)
During the process of resolving the dispute, if the dispute does not affect the
performance of other clauses of this Contract, these clauses shall continue to
be honored.



Article 19
Notice



(I)
Any notice regarding this Contract for the other party shall be delivered in a
written form (including but not limited to facsimile and post) to the other
party’s contact at the address stated in this Contract. If delivered by
facsimile, the notice shall be deemed to have been received by the addressee
when the facsimile reaches the addressee. If delivered by post, the notice shall
be deemed to have been received by the addressee three days after it was posted.

 
 
10

--------------------------------------------------------------------------------

 
 
(II)
Notices given by Party B to Party A may also be delivered in one or more of the
following ways: announcement in the newspaper or on the website, notification at
a business outlet, telephone, short text messages by mobile phone, and email.



(II)
During the performance of this Contract, if one party’s address or telephone
number stated in this Contract changes, the other party shall be promptly
informed.



Article 20
Representation



Party A is a corporation duly organized and existing under the laws and has the
power and authority to execute and perform this Contract in its own name and has
obtained full and valid authorization for the execution of this Contract.


Article 21
Matters Not Covered



For matters not covered in this Contract, both parties shall negotiate with each
other to reach an agreement according to related laws, statutes and regulations.


Article 22
Effectiveness of the Contract



This Contract shall become effective when:


(I)
Signed and stamped by Party A’s legal representative (president) or authorized
agent;



(II)
Signed and stamped by Party B’s(president or authorized agent.

 
 
11

--------------------------------------------------------------------------------

 
 
Part II    Special Terms


Article 23
Parties to this Contract

 
(I)
Borrower:
Yida (Fujian) Tourism Group Co., Ltd.
 
Address:
No. 68, Yongtai County
 
Postcode:
350700
 
Phone:
28302205
 
Fax:
28302205
 
Email:
Blank
  Legal Representative (or President): Chen, Minhua  
Contact:
Huang Aiping
     
(II)
Lender:
Yongtai Sub-branch, Fujian Haixia Bank Co., Ltd.
 
Address:
No. 34 Shangma Road, Zhangcheng Town, Yongtai County
 
Postcode:
350700
 
Phone:
24819966
 
Fax:
059124803888
 
Email:
Blank
  Legal Representative (or President): Lin Sheng  
Contact:
Wang Shuhua

 
Article 24
Type of Loan:
Short-term Loan for Working Capital



Article 25
Amount of the Loan:
RMB Ten Million



Article 26
Purpose of the Loan:
Payment of advertisement fee



Article 27
Term of the Loan



The term of the Loan shall be twelve months from August 16, 2012 to August 16,
2013. The Borrower shall start utilizing the proceeds of the Loan under this
Contract within ninety days of August 15, 2012.


Article 28
Interest Rate of the Loan



(I)
The interest rate for this Contract shall be 8.4% per annum, which is 40% above
the benchmark interest rate published by the People’s Bank of China for similar
loans.



(II)
Between the execution of this Contract and the disbursement of the Loan, if the
People’s Bank of China adjusts benchmark interest rates, Point 2 of Item (II) of
Article 6 herein shall apply.

 
 
12

--------------------------------------------------------------------------------

 
 
(III)
After the disbursement of the Loan, if the People’s Bank of China adjusts the
benchmark interest rates, see Point 3 of Item (I) of Article 6 herein shall
apply.



Article 29
Disbursement of the Loan



(I)
Conditions Precedent to Disbursement of the Loan, as specified in Point 1 of
Item (I) of Article 7 herein, include: Blank here.



(II)
Party A shall open and maintain the following settlement account for the
disbursement and payment of the Loan:

 

 
Account Name:
Yida (Fujian) Tourism Group Co., Ltd.
           
Account No.:
100027460510010002
           
Bank:
Yongtai Sub-branch, Fujian Haixia Bank
 

 
Article 30
The proceeds of the Loan shall be paid using Entrusted Payment as specified in
Item (I) below:

 
(I)
All of the proceeds of the Loan shall be paid using Entrusted Payment;



(II)
In any of the following circumstances, Entrusted Payment shall be used:



 
1.
A payment to be made using the proceeds of the Loan exceeds RMB Blank here
(inclusive).



 
2.
Blank here



Article 31
Repayment Methods



Both parties agree that Item (I) below will be used to repay the principal
amount of the Loan:


(I)
In one lump sum: Party A shall repay the principal amount of the Loan in one
lump sum upon the maturity of the Loan;



(II)
In installments: Party A shall repay the principal amount of the Loan according
to the repayment plan agreed upon by both parties at the time of the
disbursement of the Loan;



(III)
Other repayment methods: Blank here

 
 
13

--------------------------------------------------------------------------------

 
 
Article 32
Party A designates the following account as its dedicated cash flow account:

 

 
Account Name:
Yida (Fujian) Tourism Group Co., Ltd.
           
Account No.:
100027460510010002
           
Bank:
Yongtai Sub-branch, Fujian Haixia Bank
 

 
Article 33 
In any of the following circumstances regarding Party A’s financial indicators,
Party A shall deemed to have breached this Contract:



When the asset liability ratio is higher than 90%.


Article 34
Penalty Interest Rate for Breach of Contract



(I)
The penalty interest rate for the proceeds of the Loan misused by Party A in
breach of this Contract shall be 60% above the interest rate for this Contract.



(II)
The penalty interest rate for the principal amount of the Loan whose repayment
is deferred by Party A in breach of this Contract shall be 50% above the
interest rate for this Contract.



Article 35
Dispute Resolution



Any dispute arising out of or in connection with the execution or performance of
this Contract shall be resolved with the methods specified in Item (I) below:


(I)
Litigation at the People’s Court in the city where Party B is domiciled;



(II)
Arbitration with Blank here



Article 36
Counterparts



This Contract shall be executed in three counterparts, with Party A retained one
copy and Party B retained two copies. All counterparts are equally authentic.


Article 37
Other Matters Mutually Agreed upon



Blank here


(End of this pager; signature page to follow)
 
 
14

--------------------------------------------------------------------------------

 
 
Signature Page, with no proper text


Both parties hereby declared that they have carefully read and fully agree with
all clauses of this Contract. Before the execution of this Contract, Party B has
explained all clauses herein, especially those on the exemption and limitation
of Party B’s liability, in detail to Party A. Both parties are fully aware of
and complete understand the meaning of all clauses herein and their related
legal consequences.
 
Party A (Seal):  Yida (Fujian) Tourism Group Co., Ltd.
Legal Representative (President)(Signature): Chen Minhua
Contact (Signature): Huang Aiping


Party B (Seal):   Yongtai Sub-branch, Fujian Haixia Bank Co., Ltd.
Legal Representative (President)(Signature): Lin Feng
Contact (Signature): Wang Shuhua
 
Executed on August 16, 2012 at No. 34 Shangma Road, Zhangcheng Town, Yongtai
County
Contract No.: 056019000020120007
 
 
15

--------------------------------------------------------------------------------